Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Reason for allowance

Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.

Feather JR et al.. (Publication No. US 2004/0139134 A1), teaches the present invention to provide a filter comprises a first device, a second device, a dynamic filter, and a device monitor. The dynamic filter is coupled to the first device and the second device, and selectively directs commands to the first device and to the second device based on dynamic status of the first device. The device monitor is coupled to the dynamic filter and to the first device and capable of determining the first device dynamic status. 

Law et al.. (Publication No. US 2004/0075764 A1), teaches the present invention to provide a binder block (310) coupled to the threshold and gain processor block (308) may be configured to combine the motion value for each component of a luminance and chrominance of each of the pixels. A resampler block (314) may be coupled to the binder to determine an actual pixel value. The resampler block (314) may include at least one of a vertical and a horizontal filter adapted to determine an actual value of each of the pixels in at least a portion of the interlaced scanned video.
Poulsen et al.. (Publication No. US 2002/0183952 A1), teaches the present invention to provide the high complexity of such hardware, the likelihood of loss of signal integrity is increased. Generally, a listening test does not provide enough information to validate the reliability and integrity of this path. Errors in this processing may go undetected by typical subjective audio quality tests. In addition, a listening test rarely provides information to what the source of a problem may be.

	However, the prior art fails to teach or suggest individually or in combination that intercept a DNS response from the edge DNS server that is sent in response to the DNS request; and upon determining that the DNS response does not comprise a failure notification, change a source address of the DNS response to the address of the DNS server. as set forth in independent claims 1, 8, 15, and 22. 
Therefore, claims 2-7, 9-14, 16-21, and 23-28 are allowed. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to \\ whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/THANH T NGUYEN/                                                                                                Primary Examiner, Art Unit 2448